                                           Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       EXELTIS USA INC.,                                 Case No. 17-cv-04810-HSG
                                   8                         Plaintiff,                      ORDER GRANTING MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                   9                 v.
                                                                                             Re: Dkt. Nos. 168, 209
                                  10       FIRST DATABANK, INC.,
                                  11                         Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendant First Databank, Inc.’s motion for summary

                                  14   judgment. See Dkt. No. 168.1 The Court heard argument on this motion. For the reasons detailed

                                  15   below, the Court GRANTS the motion.

                                  16       I.   BACKGROUND
                                  17            A.        Factual Background
                                  18            The parties are familiar with the largely undisputed facts of this case, and the Court only

                                  19   briefly summarizes them here as relevant to the pending motion for summary judgment. Plaintiff

                                  20   Exeltis USA Inc., a prenatal vitamin manufacturer, filed this action on August 17, 2017, against

                                  21   Defendant, challenging the new coding system that Defendant intended to implement for

                                  22   Plaintiff’s products in its pharmaceutical database called “MedKnowledge.” See Dkt. No. 160

                                  23   (“FAC”). According to Plaintiff, Defendant’s database is used by “payors,” including pharmacy

                                  24   benefit managers (“PBMs”) and Medicaid and private insurance providers to determine whether

                                  25   products are covered by public and private insurance plans. See id. at ¶¶ 1, 16, 53–58, 62–64; see

                                  26
                                  27   1
                                        Defendant initially filed its motion for summary judgment provisionally under seal, Dkt. No.
                                  28   168, and later filed an unredacted version of the same motion after the Court denied the motion to
                                       seal, Dkt. No. 209.
                                         Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 2 of 16




                                   1   also Dkt. No. 180-8, Ex. 15; Dkt. No. 179-10, Ex. 16 (“Lettrich Depo.”) at 16:6–23:24; See Dkt.

                                   2   No. 172 (“Lupinetti Decl.”) at ¶¶ 3–4.

                                   3           Defendant offers payors licenses to the MedKnowledge database, which includes

                                   4   numerous fields, including clinical, descriptive, and pricing data about tens of thousands of

                                   5   pharmaceutical products. See Lupinetti Decl. at ¶¶ 2, 4, 9. Payors may use the database as part of

                                   6   their system to adjudicate claims and determine, based on the rules that the payors establish,

                                   7   whether to reimburse for specific products. See Lettrich Depo. at 16:6–21:24. Historically, the

                                   8   “class value” field in the MedKnowledge database indicated whether manufacturers identified

                                   9   their products as prescription-only. See Lupinetti Decl. at ¶¶ 9–10; see also Dkt. No. 179-2, Ex.

                                  10   18 at 29. Code “F” identified product labels that indicated prescription or physician supervision

                                  11   was required, including prescription prenatal vitamins, and “O” identified when the product label

                                  12   did not contain any dispensing limitations. See Dkt. No. 172-1, Ex. A.
Northern District of California
 United States District Court




                                  13           In May 2017, Defendant announced that it would revise its coding system. See Dkt. No.

                                  14   172-4, Ex. D; Dkt. No. 172-5, Ex. E. Defendant proposed adjusting the class value field to

                                  15   identify whether federal law requires a prescription. See id. Under this revamped class value

                                  16   field, code “O” would signify “[p]roducts with no federal legal prescription requirement.”

                                  17   Id. Under this new system, prescription prenatal vitamins would receive an “O” value. See Dkt.

                                  18   No. 172-5, Ex. E. Then in September 2018, Defendant announced a new plan: the creation of a

                                  19   new class value, “Q,” which would include all prenatal vitamins (both prescription and over-the-

                                  20   counter). See Dkt. No. 180-12, Ex. 38, at Ex. A at 3–4. Under this plan, class values “O” and “F”

                                  21   would be limited to drugs and medical devices as specified below:

                                  22
                                                       F – Prescription drugs or medical devices as defined in the Food Drug
                                  23                   and Cosmetic Act (FDCA), including bulk drug ingredients
                                                       O – Non-prescription drugs or medical devices
                                  24                   Q – Products that are neither drugs nor devices, such as dietary
                                                       supplements (including prenatal and other vitamins), medical foods,
                                  25                   herbal preparations, and bulk flavorings or colorants.
                                  26   See id. at 4.

                                  27           Plaintiff alleges that these coding changes would falsely characterize its prenatal vitamins

                                  28   as over-the-counter and mislead users of the database. See FAC at ¶¶ 93–109. Plaintiff further
                                                                                         2
                                         Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 3 of 16




                                   1   urges that Defendant’s new coding “will cause patients to lose coverage for prescription prenatal

                                   2   vitamins,” which are critical to preventing birth defects. Id. at ¶¶ 111–16. Plaintiff asserts that by

                                   3   October 14, 2019, Defendant implemented the coding change as to most of Plaintiff’s prescription

                                   4   prenatal vitamins—and many sold by other companies—in Defendant’s database. See Dkt. No.

                                   5   196 at ¶ 4. Based on these allegations, Plaintiff brings five causes of action against Defendant for

                                   6   (1) violating 15 U.S.C. § 1125(a)(1) of the Lanham Act; (2) violating California’s Unfair

                                   7   Competition Law prohibiting “unlawful, unfair, [and] fraudulent” conduct; (3) false advertising

                                   8   under Cal. Bus. & Prof. Code §§ 17500 et seq.; (4) intentional interference with prospective

                                   9   economic advantage; and (5) trade libel. See FAC at ¶¶ 117–160.

                                  10          B.    Procedural History
                                  11          On December 21, 2017, the Court denied Plaintiff’s motion for a preliminary injunction,

                                  12   denied Defendant’s motion to strike the state law claims under California’s anti-SLAPP statute,
Northern District of California
 United States District Court




                                  13   and denied Defendant’s motion to dismiss all claims under Federal Rule of Civil Procedure

                                  14   12(b)(6). See Dkt. No. 57. Defendant appealed the Court’s denial of its special motion to strike

                                  15   on January 2, 2018. See Dkt. No. 58 (No. 18-15001). On October 4, 2019, the Ninth Circuit

                                  16   issued a memorandum disposition holding that Plaintiff’s filing of an amended complaint mooted

                                  17   the appeal of the anti-SLAPP denial. See Exeltis v. First Databank, No. 18-15001, Dkt. No. 62

                                  18   (9th Cir. Oct. 4, 2019). Following months of discovery, Defendant now moves for summary

                                  19   judgment. See Dkt. No. 168.

                                  20    II.   LEGAL STANDARD

                                  21          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  22   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  23   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  24   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a dispute is “genuine” if there is evidence

                                  25   in the record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id.

                                  26   But in deciding if a dispute is genuine, the court must view the inferences reasonably drawn from

                                  27   the materials in the record in the light most favorable to the nonmoving party, Matsushita Elec.

                                  28   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986), and “may not weigh the evidence
                                                                                         3
                                           Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 4 of 16




                                   1   or make credibility determinations,” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997),

                                   2   overruled on other grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008). If a court

                                   3   finds that there is no genuine dispute of material fact as to only a single claim or defense or as to

                                   4   part of a claim or defense, it may enter partial summary judgment. Fed. R. Civ. P. 56(a).

                                   5   III.        DISCUSSION
                                   6               Defendant has moved for summary judgment as to all of Plaintiff’s claims. See Dkt. No.

                                   7   168. First, Defendant challenges Plaintiff’s Lanham Act, false advertising, and unfair competition

                                   8   law claims. Defendant contends that its database is not commercial speech and that Plaintiff

                                   9   cannot raise a genuine dispute as to whether its speech—reclassifying Plaintiff’s prenatal vitamins

                                  10   as “[p]roducts that are neither drugs nor devices” under Class “Q”—could be found false or

                                  11   misleading. See Dkt. No. 168 at 12–31. Second, Defendant challenges Plaintiff’s intentional

                                  12   interference and trade libel claims, arguing that there is no evidence of actual malice. See id. at
Northern District of California
 United States District Court




                                  13   33–35.

                                  14          A.      Lanham Act, False Advertising, and Unfair Competition Claims
                                  15                   i.   The Database Is Not Commercial Speech
                                  16               Much as they did at the preliminary injunction stage in this case, the parties dispute

                                  17   whether the MedKnowledge database constitutes commercial speech. Plaintiff can only succeed

                                  18   on its Lanham Act and state law claims for violations of the FAL and UCL if Defendant’s

                                  19   database is commercial speech.2 Defendant urges that it is undisputed that it “has no economic

                                  20   motivation whatsoever to publish an ‘O’ or ‘Q’ for Exeltis’s products.” See Dkt. No. 168 at 12.

                                  21   In response, Plaintiff contends that the database is integral to commercial transactions by which

                                  22

                                  23   2
                                         “The Lanham Act prohibits any person from misrepresenting her or another person’s goods or
                                  24   services in ‘commercial advertising or promotion.’” See Ariix, LLC v. NutriSearch Corp., No. 19-
                                       55343, 2021 WL 221878, at *4 (9th Cir. Jan. 22, 2021) (citing 15 U.S.C. § 1125(a)(1)(B)).
                                  25   Commercial advertising or promotion, in turn, is defined as: “(1) commercial speech, (2) by a
                                       defendant who is in commercial competition with plaintiff, (3) for the purpose of influencing
                                  26   consumers to buy defendant’s goods or services, and (4) that is sufficiently disseminated to the
                                       relevant purchasing public.” Id. (emphasis added) (citing Coastal Abstract Serv., Inc. v. First Am.
                                  27   Title Ins. Co., 173 F.3d 725, 735 (9th Cir. 1999)). Courts have also clarified that “California’s
                                       consumer protection laws, like the unfair competition law, govern only commercial speech.”
                                  28   Rezec v. Sony Pictures Entm’t, Inc., 116 Cal. App. 4th 135, 140 (Cal. Ct. App. 2004); see also
                                       Kasky v. Nike, Inc., 27 Cal. 4th 939, 953–56, 962 (Cal. 2002), as modified (May 22, 2002).
                                                                                         4
                                         Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 5 of 16




                                   1   payors determine whether to reimburse for specific products under their respective insurance

                                   2   plans. See Dkt. No. 180 at 28–31.

                                   3          As this Court has previously explained, the law is not “clear” about “what type of speech

                                   4   qualifies as commercial speech.” United States v. Schiff, 379 F.3d 621, 626 (9th Cir. 2004); cf.

                                   5   Kasky, 27 Cal. 4th at 956–60, 969 (applying Supreme Court precedent and declining to articulate a

                                   6   separate test for distinguishing commercial and noncommercial speech under the California

                                   7   Constitution). Although the Supreme Court has held that the “core notion of commercial speech”

                                   8   encompasses “speech which does no more than propose a commercial transaction,” see Bolger v.

                                   9   Youngs Drug Prod. Corp., 463 U.S. 60, 66 (1983) (quotation omitted), courts have been reluctant

                                  10   to articulate a bright-line rule to identify commercial speech that falls outside this “core” zone. Cf.

                                  11   City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 419 (1993) (acknowledging “the

                                  12   difficulty of drawing bright lines that will clearly cabin commercial speech in a distinct
Northern District of California
 United States District Court




                                  13   category”); Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557,

                                  14   579 (1980) (Stevens, J., concurring) (cautioning that commercial speech should “not be defined

                                  15   too broadly lest speech deserving of greater constitutional protection be inadvertently

                                  16   suppressed”). Rather, the “commercial speech analysis is fact-driven,” and courts “try to give

                                  17   effect to a common-sense distinction between commercial speech and other varieties of speech.”

                                  18   See Ariix, 2021 WL 221878, at *5 (quotations omitted). “Where the facts present a close

                                  19   question,” the Supreme Court has identified three non-exhaustive factors for courts to consider as

                                  20   part of the commercial speech analysis: (1) whether the speech is an advertisement; (2) whether

                                  21   the speech refers to a particular product; and (3) whether the speaker has an economic motivation

                                  22   for publication. See Ariix, 2021 WL 221878, at *5 (citing Bolger, 463 U.S. at 66–68); see also

                                  23   Kasky, 27 Cal. 4th at 969 (applying the same three-factor test under Bolger).

                                  24          Plaintiff acknowledges that to the extent the database is commercial speech, it falls outside

                                  25   the “core” commercial speech zone. See Dkt. No. 205 (“Hearing Tr.”) at 35:21–37:8.

                                  26   Defendant’s database provides information about third-party pharmaceutical products (including

                                  27   Plaintiff’s prenatal vitamins), not its own products. Other third parties then use this information as

                                  28   part of their claims adjudication systems to determine whether to reimburse for these
                                                                                         5
                                         Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 6 of 16




                                   1   pharmaceutical products. “The United States Supreme Court has never decided whether false

                                   2   statements about a [third party’s] product or service . . . would properly be categorized as

                                   3   commercial speech.” See Kasky, 27 Cal. 4th at 962. Still, in denying Defendant’s motion to

                                   4   strike, the Court left open the possibility that Plaintiff might be able to establish that the database

                                   5   was commercial speech, reasoning that “payors’ actual use of the database and the database’s

                                   6   primacy in actually effectuating reimbursement decisions may suggest that the database is

                                   7   commercial in nature.” See Dkt. No. 57 at 23. Now, after the parties conducted extensive

                                   8   discovery, Plaintiff contends that the database should be considered commercial speech because it

                                   9   operates as a “payment screen” that is “used to consummate a commercial transaction” in payors’

                                  10   claims adjudication systems. See Hearing Tr. at 36:24–37:8.

                                  11          Plaintiff does not address the three Bolger factors directly. As to the first, however, there

                                  12   can be little dispute that the database is not in the form of a traditional advertisement. See Hearing
Northern District of California
 United States District Court




                                  13   Tr. at 32:5–7. Although the database provides information about thousands of pharmaceutical

                                  14   products, it is not directed, or even generally available, to the individuals who may ultimately

                                  15   purchase these products (i.e., patients or healthcare providers). Plaintiff suggests that the database

                                  16   is nevertheless commercial because it provides a service to payors, who rely on the information it

                                  17   contains. See Dkt. No. 180 at 24–25. Such an argument, however, proves too much. Under this

                                  18   interpretation, a phone book could be considered commercial speech because it too provides a

                                  19   service—the collection of residential, business, and consumer information—on which readers may

                                  20   rely for their own commercial ends. The Ninth Circuit, however, has held that phone books are

                                  21   noncommercial speech. See Dex Media W., Inc. v. City of Seattle, 696 F.3d 952, 957 (9th Cir.

                                  22   2012); cf. Ariix, 2021 WL 221878, at *6 (noting that a guidebook which rated nutritional

                                  23   supplements was not a traditional advertisement).

                                  24          As to the second Bolger factor, the database clearly references thousands of specific

                                  25   products. Yet the Ninth Circuit has explained that this factor may “not shed much light” on

                                  26   whether speech is commercial. See Ariix, 2021 WL 221878, at *6 (comparing a newsletter

                                  27   containing investment advice, which may be considered commercial speech, with product reviews,

                                  28   which generally are not considered commercial speech). The commercial speech analysis
                                                                                          6
                                           Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 7 of 16




                                   1   therefore turns on the third factor – whether Defendant had an economic motivation for the

                                   2   speech. Plaintiff argues that (1) Defendant provides commercial services to payors, and even

                                   3   promotes itself as “helping drive [payors’] business success,” Dkt. No. 180-22, Ex. 76; (2) the

                                   4   class value field, in particular, is used by payors “to process reimbursements,” Dkt. No. 180-23,

                                   5   Ex. 86; and (3) Defendant is paid an annual fee based on payors’ use of the database “to pay or

                                   6   deny a claim,” Dkt. No. 179-11, Ex. 17 at 11. See Dkt. No. 180 at 24–25; see also Hearing Tr. at

                                   7   31:9–35:20. In short, Plaintiff suggests that the database is commercial speech because Defendant

                                   8   has an economic interest in third parties’ use of the database for commercial purposes.

                                   9           Plaintiff points to various witnesses who describe the significance of the class value field

                                  10   in payors’ reimbursement determinations.3 See Dkt. No. 180 at 20–28. For example, Phillip

                                  11   Lettrich, Defendant’s “primary point of contact” for “retail pharmacies, PBMs, and payors,”

                                  12   testified during his deposition that payors use the class value field as part of the algorithms they
Northern District of California
 United States District Court




                                  13   create in their claims adjudication systems to “determine coverage or noncoverage.” See Dkt. No.

                                  14   179-10, Ex. 16 (“Lettrich Depo.”) at 14:22–26:24, 68:12–73:16. Thus, a patient may go to a retail

                                  15   pharmacy to purchase a product; a pharmacist can look up the patient’s insurance information and

                                  16   the specific product in the payors’ claims adjudication system; and the pharmacist can determine

                                  17   within seconds whether the insurance provider approves or denies coverage for that product, as

                                  18   well as the amount of any copayment. See id. at 18:5–21:13. Plaintiff also proffers evidence that

                                  19   payors have expressed how important the class value field is to their claims adjudication systems.

                                  20   One PBM, for example, confirmed that the class value field “is utilized in [its] coding logic” and

                                  21   that the class value field “drive[s] coverage of vitamins at point of sale.” See, e.g., Dkt. No. 179-

                                  22   49, Ex. 67. However, these facts only underscore that third parties—not Defendant—use the

                                  23   information as part of their own commercial transactions.

                                  24           Plaintiff next identifies evidence that Defendant is aware that payors rely on the class value

                                  25   field in making coverage determinations. Defendant’s Senior Vice President and Editorial

                                  26
                                  27
                                       3
                                         The Court understands that Defendant argues that much of Plaintiff’s proffered evidence is
                                       inadmissible hearsay. See Dkt. No. 189 at 6. Nevertheless, because the Court finds that this
                                  28   evidence, even when considered in its entirety, is insufficient to raise a material dispute of fact, the
                                       Court need not decide whether it is admissible.
                                                                                         7
                                         Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 8 of 16




                                   1   Director, Patrick Lupinetti, acknowledged that he had been “told primarily by manufacturers” that

                                   2   payors use the class value field as a “payment screen,” and that in practice “products classified as

                                   3   F are more likely to be paid than O.” See Dkt. No. 179-16, Ex. 22 (“Lupinetti Depo.”) at 99:7–

                                   4   100:17, 101:13–23. Similarly, James Breen, a First Databank clinical success department

                                   5   employee, testified during his deposition that he had heard from other employees that payors had

                                   6   “systems set up where they will allow products coded as ‘F’ to be reimbursed, but they will screen

                                   7   out products that are coded as ‘O.’” See Dkt. No. 179-3, Ex. 2 (“Breen Depo.”) at 33:7–35:22.

                                   8   Plaintiff also highlights that Defendant explained in a presentation to its parent company that the

                                   9   “Class field has become a default requirement by many payers for reimbursement of a claim; if we

                                  10   classify a product as an ‘O’ a claim for it is commonly rejected.” See Dkt. No. 179-12, Ex. 18, at

                                  11   29. But Plaintiff has failed to explain why Defendant’s knowledge of how payors use the database

                                  12   when making reimbursement determinations somehow implicates Defendant in those transactions.
Northern District of California
 United States District Court




                                  13   Plaintiff does not suggest that Defendant is actually making these reimbursement determinations

                                  14   or determining what is or is not covered under a specific insurance plan. Rather, Plaintiff’s

                                  15   evidence simply indicates that certain information in Defendant’s database (e.g., whether the

                                  16   product is labeled as prescription or over-the-counter) can drive payors’ decisions.

                                  17          Plaintiff further suggests that Defendant’s editorial decisions in maintaining and updating

                                  18   the database are driven by Defendant’s customers’ (i.e., payors’) feedback, and that Defendant is

                                  19   compensated based on payors’ use of the database. See Dkt. No. 180 at 23–24; Dkt. No. 179-11,

                                  20   Ex. 17. For example, Defendant acknowledged that it has contacted “key customers” in assessing

                                  21   the impact of making coding changes to the database. See Breen Depo. at 54:1–57:19. Defendant

                                  22   acknowledges that it maintains a “customer advisory panel” that is intended to “provide input and

                                  23   insight on potential editorial changes to First Databank.” Id. Plaintiff further points out that

                                  24   Defendant is paid an annual fee based on payors’ use of the database “to pay or deny a claim,”

                                  25   Dkt. No. 179-11, Ex. 17 at 11. Although Defendant appears to dispute this interpretation, Plaintiff

                                  26   at least suggests that Defendant’s compensation increases when a payor either pays or denies more

                                  27   claims in the aggregate. See Hearing Tr. at 13:22–14:10. But again, this merely underscores that

                                  28   Defendant has an incentive to provide the information that its customers require in a format that is
                                                                                         8
                                         Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 9 of 16




                                   1   useful to them. There is no question that Defendant has an incentive to sell its database and for its

                                   2   customers to use it. But as the Supreme Court has noted:

                                   3
                                                      If a newspaper’s profit motive were determinative, all aspects of its
                                   4                  operations—from the selection of news stories to the choice of
                                                      editorial position—would be subject to regulation if it could be
                                   5                  established that they were conducted with a view toward increased
                                                      sales. Such a basis for regulation clearly would be incompatible with
                                   6                  the First Amendment.
                                   7   Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 385 (1973);

                                   8   accord Ariix, 2021 WL 221878, at *6 (“A simple profit motive to sell copies of a publication or to

                                   9   obtain an incidental economic benefit, without more, does not make something commercial

                                  10   speech. Otherwise, virtually any newspaper, magazine, or book for sale could be considered a

                                  11   commercial publication.”).

                                  12          The Ninth Circuit’s recent opinion in Ariix, LLC v. NutriSearch Corp. offers an instructive
Northern District of California
 United States District Court




                                  13   comparison. 2021 WL 221878, at *5–9. In Ariix, a nutritional supplement company brought a

                                  14   false advertising claim against the publisher of a nutritional supplement guide, which the

                                  15   defendants stated was “an evidence-based book” without any “particular bias.” See id. at *2. The

                                  16   plaintiff argued that the guide was in fact “rigged” and that the defendants had an undisclosed

                                  17   financial arrangement with one of the plaintiff’s competitors, Usana, to rate Usana’s supplements

                                  18   as the best. Id.at *2–3. In analyzing whether the guide constituted commercial speech, the Ninth

                                  19   Circuit noted that “[o]n its face, the Guide purportedly describes the science of nutritional

                                  20   supplements and provides ratings for various nutritional supplement products,” and thus “does not

                                  21   appear to propose a commercial transaction.” Id. at *5. The court then considered the Bolger

                                  22   factors, specifically whether the defendant “acted primarily out of economic motivation” in

                                  23   publishing the guide. See id. at *6. The court explained that “economic motivation is not limited

                                  24   simply to the expectation of a direct commercial transaction with consumers,” but also can

                                  25   “involve[] indirect benefits.” Id. at *7.

                                  26          In finding that the guide was commercial speech, the Ninth Circuit emphasized that its

                                  27   decision was “a narrow one that is tied specifically to the troubling allegations in this case.” Id. at

                                  28   *8. The Ninth Circuit highlighted that according to the allegations in the complaint, the
                                                                                          9
                                        Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 10 of 16




                                   1   defendant’s CEO was paid inflated speaking fees in exchange for better reviews of Usana’s

                                   2   products; the defendant adjusted its rating criteria to favor Usana and thwart competitors from

                                   3   receiving the guide’s top rating; and the entire guide was in fact created to increase Usana’s sales.

                                   4   Id. at *2–3, 7. Based on these facts, the court concluded that the plaintiff had plausibly alleged

                                   5   that the defendants “published the Guide mainly with the economic goal of furthering their own

                                   6   self-interests beyond simply benefiting from sales of the publication” or “to inform consumers

                                   7   about nutritional supplements.” Id.at *7. The Ninth Circuit contrasted the “informational” aspects

                                   8   of the guide, including “the benefits and science of nutritional supplements,” with the “allegedly

                                   9   rigged ratings of nutritional supplements,” and concluded that the guide was “more like a

                                  10   sophisticated marketing sham rather than a product review guide.” Id. at *8–9.

                                  11           No such facts exist here. Although Plaintiff repeatedly calls the class value field a

                                  12   “payment screen,” see, e.g., Dkt. No. 180 at 1, 5, 22, Plaintiff does not allege, let alone offer facts
Northern District of California
 United States District Court




                                  13   to support, that Defendant has somehow colluded with payors to establish which products will or

                                  14   will not be reimbursed. To the contrary, Plaintiff’s own evidence suggests that some payors

                                  15   complained to Defendant that the proposed coding changes would require them to undertake

                                  16   substantial work to change their algorithms. One PBM explained that the new “Q” code “would

                                  17   probably not work for us,” because the PBM was concerned with whether a product was

                                  18   prescription or over-the-counter. See Dkt. No. 179-14, Ex. 20 at 2. The PBM further noted that

                                  19   the coding change would require more “sophisticated programming” on the PBM’s part, and said

                                  20   that it likely would “not be the only [] client upset by this [new coding] announcement.” Id. In

                                  21   short, Plaintiff has not identified what direct or indirect benefit Defendant may receive for

                                  22   changing the manner in which it codes prescription prenatal vitamins, aside from selling licenses

                                  23   to its database.

                                  24           Plaintiff relies heavily on First Resort, Inc. v. Herrera, 860 F.3d 1263, 1271–76 (9th Cir.

                                  25   2017), and Handsome Brook Farm, LLC v. Humane Farm Animal Care, Inc., 700 F. App’x 251,

                                  26   264 (4th Cir. 2017), to argue that the database qualifies as commercial speech. See Dkt. No. 180

                                  27   at 24, 28–30. But in First Resort, the speaker was a pro-life medical clinic, and the speech was

                                  28   online “promotional advertising” to solicit “patronage of the clinic.” First Resort, 860 F.3d at
                                                                                         10
                                           Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 11 of 16




                                   1   1268, 1273–74. The Ninth Circuit concluded that the online advertising served the clinic’s “clear

                                   2   economic motivation” to fundraise by attracting new clients. Id. at 1276. Significantly, the clinic

                                   3   in First Resort conceded that it was “advertising and participating in a competitive marketplace for

                                   4   commercially valuable services.” Id. at 1274. The Ninth Circuit concluded that the case thus

                                   5   involved a “classic example[] of commercial speech.” Id. But as Plaintiff has already

                                   6   acknowledged, this case does not. See Hearing Tr. at 32:5–7.

                                   7           In Handsome Brook Farm, the defendant sent an email to grocery retailers reporting that

                                   8   the plaintiff, an egg producer, lacked certifications for its representations that its eggs were organic

                                   9   and pasture raised. See Handsome Brook Farm, 700 F. App’x at 252–53. The email urged the

                                  10   retailers to consider changing to a different egg supplier. In finding that the email constituted

                                  11   commercial speech, the Fourth Circuit reasoned that the defendant had an economic motive for

                                  12   sending the email because the defendant certified certain egg producers as “humane,” and
Northern District of California
 United States District Court




                                  13   defendant received revenue from the eggs sold with its “Certified Humane” label. Id. at 258.

                                  14   Here, in contrast, Plaintiff does not argue that Defendant is paid more (or at all) based on whether

                                  15   a payor decides to pay or deny a claim for a specific product. The Court finds that First Resort

                                  16   and Handsome Brook Farm are thus inapposite.

                                  17           As this Court foresaw in its order denying Plaintiff’s motion for a preliminary injunction,

                                  18   “there is no ready limiting principle under Plaintiff’s proposal: any speech could be commercial if

                                  19   eventually relied on by third-party actors who conduct business.” See Dkt. No. 57 at 11. Having

                                  20   considered the totality of the circumstances, the Court finds that there is no genuine dispute of

                                  21   material fact precluding the conclusion that the database is noncommercial speech as a matter of

                                  22   law. Plaintiffs’ Lanham Act, FAL, and UCL claims thus fail on this basis.4

                                  23              ii.   The Database Is Not for Purpose of Influencing Consumers to Buy
                                                        Defendant’s Products or Services
                                  24

                                  25           Even if the database were considered commercial speech, Plaintiff’s Lanham Act claim

                                  26   also independently fails because not all commercial speech is actionable under the Lanham Act.

                                  27
                                       4
                                  28    Because the Court finds that the database does not constitute commercial speech, it need not
                                       decide whether the coding changes are false or misleading.
                                                                                       11
                                           Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 12 of 16




                                   1   As noted above, “[t]he Lanham Act prohibits any person from misrepresenting her or another

                                   2   person’s goods or services in ‘commercial advertising or promotion.’” See Ariix, 2021 WL

                                   3   221878, at *4 (citing 15 U.S.C. § 1125(a)(1)(B)). Commercial advertising or promotion, in turn,

                                   4   is defined as: “(1) commercial speech, (2) by a defendant who is in commercial competition with

                                   5   plaintiff, (3) for the purpose of influencing consumers to buy defendant’s goods or services, and

                                   6   (4) that is sufficiently disseminated to the relevant purchasing public.” Id. (citing Coastal

                                   7   Abstract, 173 F.3d 735) (emphasis omitted).5 Here, Defendant argues that the database was not

                                   8   issued “for the purpose of influencing consumers to buy defendant’s goods or services.” Dkt. No.

                                   9   168 at 19–20. In response, Plaintiff suggests that this element is no longer required to find

                                  10   actionable “commercial advertising or promotion” under the Lanham Act. See Dkt. No. 180 at 29.

                                  11   Relying on the Supreme Court’s opinion in Lexmark Int’l, Inc. v. Static Control Components, Inc.,

                                  12   572 U.S. 118 (2014), Plaintiff contends that it is enough that Defendant “falsely and deceptively
Northern District of California
 United States District Court




                                  13   described [Plaintiff’s] products in a manner that will cause [Plaintiff] and its customers significant

                                  14   harm.” See id.

                                  15           Again, the Ninth Circuit’s recent opinion in Ariix is instructive. There, the majority

                                  16   ultimately remanded the case for the district court to determine in the first instance whether the

                                  17   nutritional supplement guide was intended to influence consumers to buy the defendants’ goods.

                                  18   See Ariix, 2021 WL 221878, at *10. The court did not, however, suggest that this element was

                                  19   abrogated by Lexmark. Cf. Ariix, 2021 WL 221878, at *14, (Collins, J., dissenting) (finding

                                  20   explicitly that this “limitation also flows from the statutory language and remains valid after

                                  21   Lexmark”). Rather, in a footnote, the majority advised the district court that “it may be useful to

                                  22   determine whether the defendants and Usana [a nutritional supplement manufacturer] had an

                                  23   agency relationship.” See id. at *10, n.10. If “the defendants were acting as agents of Usana and

                                  24   therefore had a vested interest in the goods that Usana sold,” the majority reasoned that “might be

                                  25   enough to satisfy this element.” Id. Here, there is no suggestion that the database is intended to

                                  26
                                       5
                                  27    Although the Ninth Circuit has not yet weighed in, see Ariix, 2021 WL 221878, at *9, other
                                       courts have found that the Supreme Court’s opinion in Lexmark appears to have abrogated the “in
                                  28   competition” prong. See Genus Lifesciences Inc. v. Lannett Co., Inc., 378 F. Supp. 3d 823, 844
                                       (N.D. Cal. 2019) (collecting cases).
                                                                                      12
                                        Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 13 of 16




                                   1   influence consumers to buy any of Defendant’s own goods or services. The database does not list

                                   2   any of Defendant’s own products or additional services. Rather, the database itself is Defendant’s

                                   3   product.

                                   4          The dissent in Ariix recognized that “there may be other endorsers who have such a direct

                                   5   financial stake in specific sales of a product—such as a cut of each sale—that it may likewise be

                                   6   fair to say that they are thereby advertising their own product. Ariix, 2021 WL 221878, at *14.

                                   7   But Plaintiff has not advanced such an argument. Instead, Plaintiff states broadly that Defendant

                                   8   is “foundational to how prescription products are marketed and sold.” See Dkt. No. 180 at 29.

                                   9   Plaintiff further notes that Defendant “promotes itself on its website as an advertiser of sorts,

                                  10   telling manufacturers: ‘You tell us. We tell the world.’” See id. at 29–30 (citing Dkt. No. 180-23,

                                  11   Ex. 77). Plaintiff thus suggests that Defendant and its database are integral to how manufacturers’

                                  12   products are sold. Id. (citing Dkt. No. 179-27, Ex. 37 at 179:2–24); see also Dkt. No. 179-15, Ex.
Northern District of California
 United States District Court




                                  13   21 at ¶¶ 23, 35–63, 65–66. Yet even if this is true, it is undisputed that the products listed in the

                                  14   database are not Defendant’s own.

                                  15          And Plaintiff does not proffer any facts to suggest that Defendant has an “agency

                                  16   relationship” with the manufacturers or any other sort of “financial stake in specific sales of a

                                  17   product,” such that Defendant has “a vested interest in the goods that [it] sold.” See Ariix, 2021

                                  18   WL 221878, at *10, 14, & n.10. Instead, Plaintiff acknowledges that Defendant is paid by payors

                                  19   and PBMs who license the database from Defendant. See Dkt. No. 180 at 24–25; see also Dkt.

                                  20   No. 179-11, Ex. 17 at 11. At most, Plaintiff suggests that Defendant tailors its database in the

                                  21   hope that payors will continue to license the database. That is not enough. Cf. Ariix, 2021 WL

                                  22   221878, at *15 (rejecting as insufficient evidence that defendant “wrote obsequious reviews in the

                                  23   hope that Usana would be pleased and buy more Guides or give [the CEO] speaking

                                  24   engagements”). Plaintiff’s Lanham Act claim thus fails as a matter of law on the independent

                                  25   ground that the database is not “commercial advertising or promotion” as required under 15

                                  26   U.S.C. § 1125(a)(1)(B).

                                  27          B.    Intentional Interference and Trade Libel
                                  28          Defendant next contends that Plaintiff’s intentional interference with prospective economic
                                                                                         13
                                        Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 14 of 16




                                   1   advantage and trade libel claims fail because there is no evidence that Defendant acted with actual

                                   2   malice. See Dkt. No. 168 at 33–34. As the California Supreme Court has explained, “[i]n order to

                                   3   advance society’s interest in free and open discussion on matters of public concern and to avoid

                                   4   undue self-censorship by the press, the First Amendment establishes a broad zone of protection”

                                   5   for speech, and the California Constitution “independently establishes a zone of protection that is

                                   6   broader still.” See Blatty v. New York Times Co., 42 Cal. 3d 1033, 1041 (Cal. 1986). Such

                                   7   protections “apply to all claims whose gravamen is the alleged injurious falsehood of a statement,”

                                   8   regardless of the claim’s label. Id. at 1042. Thus, here, Plaintiff has the ultimate burden of

                                   9   establishing by clear and convincing evidence that Defendant published a substantially false

                                  10   statement and acted with actual malice in doing so. See id. at 1042, 1047–48; see also Unelko

                                  11   Corp. v. Rooney, 912 F.2d 1049, 1057–58 (9th Cir. 1990) (applying the actual malice standard to

                                  12   claims for trade libel and tortious interference with business relationships).
Northern District of California
 United States District Court




                                  13            “Actual malice consistently has been deemed subjective in nature, provable only by

                                  14   evidence that the defendant ‘realized that his statement was false or that he subjectively

                                  15   entertained serious doubt as to the truth of his statement.’” See Newton v. Nat’l Broad. Co., 930

                                  16   F.2d 662, 511, n.30 (9th Cir. 1990) (quoting Bose Corp. v. Consumers Union of U.S., Inc., 466

                                  17   U.S. 485, 515 (1984)); see also Sutter Health v. UNITE HERE, 186 Cal. App. 4th 1193, 1210

                                  18   (Cal. Ct. App. 2010) (describing “[t]he standard of actual malice [as] a daunting one” and noting

                                  19   that the evidence “must be of such a character as to command the unhesitating assent of every

                                  20   reasonable mind”).

                                  21          Defendant argues that both its initial proposal to reclassify Plaintiff’s prenatal vitamins as

                                  22   “O” and its final decision to reclassify Plaintiff’s prenatal vitamins as “Q” convey entirely true

                                  23   information. See Dkt. No. 168 at 33–34. Under the initial proposal, the revamped class value

                                  24   field, code “O,” would signify “[p]roducts with no federal legal prescription requirement.” See

                                  25   Dkt. No. 172-4, Ex. D; Dkt. No. 172-5, Ex. E. Defendant urges that as a dietary supplement,

                                  26   Plaintiff’s products have “no federal legal prescription requirement.” See id. at 26–28. And under

                                  27   the new coding system that Defendant instituted, Class “Q” is defined as “[p]roducts that are

                                  28   neither drugs nor devices.” Defendant further argues that Plaintiff’s products are dietary
                                                                                         14
                                            Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 15 of 16




                                   1   supplements and not drugs under the Federal Food, Drug, and Cosmetic Act (“FDCA”). Id. at 25–

                                   2   28. Defendant contends on these bases that Plaintiff cannot establish actual malice.

                                   3            In response, Plaintiff contends that Defendant acted with the required actual malice

                                   4   because Defendant was aware of the confusion that its coding change would cause, and

                                   5   Defendant’s Senior Vice President and Editorial Director harbored “loath[ing]” and “distaste for

                                   6   prescription prenatal vitamins.” See Dkt. No. 180 at 33–34 (citing Dkt. No. 179-25, Ex. 34 and

                                   7   Dkt. No. 179-26, Ex. 35). For example, Plaintiff points to an email in which Mr. Lupinetti called

                                   8   prescription prenatal vitamin manufacturers “mountebanks.” See Dkt. No. 179-26, Ex. 35.

                                   9   Reading these statements in their entirety, however, Mr. Lupinetti appears to be questioning the

                                  10   veracity of these manufacturers’ labels. He notes that some manufacturers “are claiming they

                                  11   make prescription products but are not self-identifying as manufacturers of prescription products.”

                                  12   See id. He also cites concern that the FDA is not adequately regulating manufacturers’ claims, and
Northern District of California
 United States District Court




                                  13   states that “prescription versions [of prenatal vitamins] can charge $3.00 a pill as opposed to two

                                  14   cents.” See Dkt. No. 179-25, Ex. 34.

                                  15            Even accepting Plaintiff’s theory that Mr. Lupinetti and others harbored personal animus

                                  16   against prescription prenatal vitamin manufacturers, this does not create any genuine issue of fact

                                  17   as to whether Plaintiff can show clear and convincing evidence of actual malice. The actual

                                  18   malice standard asks whether the speaker made a false statement while knowing it was false or

                                  19   subjectively entertaining serious doubt as to its truth. The Court understands that Plaintiff

                                  20   contends the new coding system is confusing, and that it is false as to its prescription prenatal

                                  21   vitamins. But none of Plaintiff’s evidence suggests that Defendant thought its new coding system

                                  22   was false generally, or false as applied to Plaintiff’s products. Rather, the evidence before the

                                  23   Court—and indeed the very existence of this litigation—indicates that Defendant believed, and

                                  24   believes, that the new coding system is accurate. The actual malice standard is a demanding one,

                                  25   and the Court finds that there is no evidence in the record sufficient for a reasonable trier of fact to

                                  26   find actual malice by clear and convincing evidence. Plaintiff’s intentional interference and trade

                                  27   libel claims thus fail.

                                  28   //
                                                                                         15
                                        Case 4:17-cv-04810-HSG Document 222 Filed 02/17/21 Page 16 of 16




                                   1   IV.    CONCLUSION
                                   2          Accordingly, the Court GRANTS Defendant’s motion. The clerk is directed to enter
                                   3   judgment in favor of Defendant and to close the case.
                                   4          IT IS SO ORDERED.
                                   5   Dated: 2/17/2021
                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      16
